Citation Nr: 0433739	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02 19-222	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for service connection for PTSD.  
He filed a timely appeal.  


FINDINGS OF FACT

1.  During the Vietnam Era, the veteran was assigned to the 
567th Transport Company (Tr. Co.), which was attached to the 
9th Infantry Battalion in Dong Tam, Vietnam.  His military 
occupational specialty (MOS) was a cook, and he was not 
awarded any military decorations indicative of participation 
in combat.  The most persuasive evidence of record, however, 
suggests enemy forces fired upon his unit.

2.  PTSD has been diagnosed and medically attributed to the 
veteran's service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative which portion of 
the evidence is to be provided by the claimant, and which 
portion VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The RO provided the veteran with a VCAA notice in an October 
2003 letter, which outlined the evidence necessary to 
substantiate his claim and the relative responsibilities, 
both his and VA's, in obtaining this evidence.  

The RO obtained the veteran's service medical records (SMRs), 
his VA outpatient treatment (VA OPT) records, and evidence 
from private health care providers was submitted.  The RO 
requested and obtained a psychiatric evaluation for PTSD from 
a VA examiner in December 2000.  In response to the July 2004 
supplemental statement of the case (SSOC), the veteran, 
through his representative, stated he had no additional 
evidence to submit, and he waived the 60-day period in which 
he had to respond to the SSOC.  

Accordingly, the Board finds that no further development is 
required to comply with the VCAA or the implementing 
regulations, and the veteran is not prejudiced by the Board 
deciding the appeal at this juncture - especially since it is 
granting his claim in full.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's SMRs are negative for any indication of a 
psychiatric disorder or a combat-related injury.

The veteran's personnel records indicate he served with the 
567th Tr. Co. in the Republic of Vietnam from August 1966 to 
September 1967.  His MOS was a cook.  He received the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal.

A January 2000 letter from Dr. Bachara indicates the veteran 
was diagnosed with PTSD with severe symptoms, and that the 
doctor believed his condition was service-related.

A January 2000 PTSD Profile Report submitted by Dr. Foa also 
indicates the veteran was diagnosed with PTSD due to trauma 
he experienced during military service.

In February 2000, the veteran filed a claim for PTSD (see, VA 
Form 21-526) with a statement describing his in-service 
stressors (see, VA Form 21-4138).  He stated he was first 
stationed in Long Bien, and had to set up a base camp.  He 
said mortar and rockets were pounding inside their perimeter, 
and one of his buddies was killed.  He reported one of their 
drivers was killed when his neck got cut while driving a jeep 
with the windshield down.  During the day, he said he helped 
take the wounded out of the helicopter gunships.  In January 
1967, he said his unit was sent to Dong Tam in the Mekong 
Delta.  He said he had to sleep in a foxhole the first few 
nights until they set up a perimeter, and that there were 
attacked during the nights with rockets and mortars.  On 
March 6, 1967, he said his unit underwent mortar attacks for 
11 minutes, and they had many casualties.  One of his friends 
was injured, and he described seeing his arm hanging by the 
skin.  

A February 2000 record from Dr. Gagliano indicates a 
diagnosis of major depression.

A March 2000 letter from Dr. Bachara indicates the veteran 
complained of severe nightmares, flashbacks, difficulty 
sleeping, decreased appetite, and depression.  It was noted 
that he had been referred to Dr. Galgiano, and given Prozac 
for depression.

A March 2000 letter from the veteran's uncle states that the 
veteran was happy, affectionate, and respectful before he 
went to Vietnam, and was changed when he returned from war.

In a March 2000 statement, the veteran further described his 
in-service stressors.  He said he worked as cook/baker from 3 
a.m. to 8 a.m., and then would help load and unload U.S. 
ships on the river between Saigon and Long-Bien or he 
operated a forklift.  He said his unit was shelled many times 
between September and December 1966.  In January 1967, he 
said his company became attached to the 9th Infantry Division 
and was sent to Dong Tam.  There, he helped to take the dead 
and wounded out of the helicopters and to the hospital.  He 
said the worst attack occurred in March 1967, for 12 or 15 
minutes.  He said the tent directly behind his was hit, and 
one of the wounded men was holding his right arm attached 
only by the skin.  

In March 2000, the veteran's sister submitted a letter 
stating that the veteran was very happy and sociable before 
he went to Vietnam.  She said that when he returned he was 
very different - nervous, jittery, uptight and argumentative.  
She said he had mood swings, nightmares, and difficulty 
maintaining successful employment.

An April 2000 letter from Dr. Hoeper indicates the veteran 
was diagnosed with chronic PTSD and major depression (Axis 
I).  His global assessment of functioning (GAF) score was 30.  
Dr. Hoeper considered the veteran totally and permanently 
disabled.

A May 2000 letter from D. Miller, Diplomat Clinical Social 
Worker, states he counseled the veteran and his family at 
various times.  He believed the veteran was depressed, but 
was also very resistant in following treatment 
recommendations.  He also believed the veteran was "therapy 
shopping," because he had received many requests for 
information.  During counseling sessions, the veteran 
exhibited mood swings, and an explosive temper.  

Medical records from Dr. Naik, Genesee Memorial Hospital, and 
Strong Memorial Hospital concern unrelated physical medical 
conditions.

VAOPT records from November 1999 to September 2000 also 
relate to other medical conditions.  

A statement submitted by the veteran in November 2000, states 
that his unit was commanded by 1st Lt. [redacted] during the mortar 
attack that occurred in March 1967 in the Mekong Delta.  He 
said he did not remember the soldier's name who was wounded, 
but that his unit had many casualties that day.  Later, in 
November 2000, he sent the RO a statement saying he believed 
the mortar attacks occurred on March 6, 1967 - correcting an 
earlier date he had given.  

A report of a December 2000 VA examination for mental 
disorders indicates the veteran reported working four or five 
hour shifts each night in Vietnam.  He said he would often do 
other things like load and unload ships, drive the forklift, 
and help unload the dead and wounded.  He remembered one 
mortar incident that occurred in September 1967 around Dong 
Tam.  He recalls the tent behind his was hit, and seeing a 
wounded soldier holding his arm attached only be the skin.  

The veteran complained he had problems sleeping, and would 
find himself crying for no reason.  He felt depressed, 
distrustful, and irritable.  He had nightmares, intrusive 
thoughts, and would often wake up in panic.  He said he felt 
isolated, had suicidal ideation, severe headaches and stomach 
problems.  Upon objective examination, the examiner found him 
to be neat and clean in appearance.  He was cooperative.  His 
speech was relevant and coherent.  Eye contact was poor and 
he engaged in a lot hand-wringing.  His affect was agitated 
and sad; his mood severely depressed.  The diagnoses were 
chronic, severe PTSD, and major depressive disorder secondary 
to PTSD (Axis I).  His then current GAF score was 41 (Axis 
V).

In October 2001, the Center for Unit Records Research (CURR) 
responded to the RO's request for verification of the in-
service stressors reported by the veteran.  Enclosed were 
copes of unit histories submitted by the 567th Tr. Co.  These 
records indicated the 567th Tr. Co. was attached to the 71st 
Battalion, and was responsible for building Camp Camelot.  In 
December 1966, the 567th Tr. Co. began preparations to move a 
detachment to the Mekong Delta to support the 9th Infantry 
Division by setting up a base camp in Dong Tam.  On the 
morning of April 8, 1967, the Dong Tam detachment received 82 
rounds of mortar.  There were only two injuries, which were 
relatively minor.  Also enclosed were Daily Staff Journals 
for the 71st Transportation Battalion from March 2-8, 1967 
and April 6-10, 1967.  On March 3, 1967, there was a cave-in 
that killed 12 Vietnamese workers, and injured 11.  No mortar 
attacks were reported on March 6, 1967.  Operational Reports 
from the 9th Infantry Division indicate that on March 8, 
1967, the base in Dong Tam received 60-80 , 81-82 mm mortar 
rounds resulting in 2 deaths, and 10 wounded.  CURR stated 
that there was no documented wounding or death of 1st Lt. 
[redacted]on March 6, 1967, however, a 2nd Lt. [redacted] [redacted] was 
wounded on April 9, 1967.  

VAOPT records from February 2001 to October 2001, October 
2001 to September 2002, and December 2002 to March 2004 
indicate the veteran continued to participate in PTSD group 
therapy sessions.

Records from the Social Security Administration (SSA) 
indicate it was determined that the veteran had been disabled 
since September 2001 with a primary diagnosis of affective 
disorder, and a secondary diagnosis of an anxiety-related 
disorder.  An April 2002 Psychiatric Evaluation indicated a 
diagnosis of major depression.




Governing Statutes and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy", as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt concerning this is 
resolved in his favor.  See 38 C.F.R. §3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




Legal Analysis

As mentioned, the veteran's SMRs are negative for any 
indication of a psychiatric disorder or combat-related 
injury.  He was first diagnosed with PTSD in January 2000, 
however, the letters from D. Miller and the veteran's family 
suggest that he had long had symptoms of PTSD.  

Because there is undisputed competent medical evidence of 
record diagnosing PTSD and attributing it to the veteran's 
service, the essential question is whether there is also 
credible supporting evidence that the claimed stressors 
occurred during service.  Although the veteran was not 
injured during combat and did not receive any service medals 
that would undeniably confirm combat, his lay statements are 
at least consistent with the service records and the 
circumstances, conditions and hardships of his service.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran recalls most specifically a mortar attack that 
occurred in March 1967.  The tent behind his was hit, and he 
recalls seeing a wounded soldier holding his arm attached 
only by the skin.  Although he seems unsure of the exact date 
of this mortar attack, records from the 9th Infantry Division 
confirm a mortar attack occurred in March 1967 in the 
location identified by him, and while his unit was attached 
to that Division.  At least two men were reported killed in 
action, and 10 were wounded.

The Board finds this evidence to be sufficient to confirm at 
least one of the in-


service stressors identified by the veteran.  So if all 
reasonable doubt is resolved in the his favor, his claim for 
PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



